Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sullivan, J.), rendered March 27, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was for the suppression of certain evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]). Furthermore, the police officers’ testimony at the pretrial hearings was not "so incredible as to warrant a reversal” (People v Abrams, 119 AD2d 682, 684).
The People met their burden of effective redaction with *699respect to the codefendant’s statement (see, Richardson v Marsh, 481 US —, 95 L Ed 2d 176; People v Wheeler, 62 NY2d 867). Accordingly, the statement was admissible at the joint trial. In any case, the defendant withdrew his motion for a severance upon the People’s assurances that the statement would be redacted.
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.